382 U.S. 45
86 S. Ct. 184
15 L. Ed. 2d 37
R. C. WETHERALL, Jr., et al.v.STATE ROAD COMMISSION OF WEST VIRGINIA et al.
No. 428.
Supreme Court of the United States
October 25, 1965

Carney M. Layne and Charles W. Yeager, for appellants.
C. Donald Robertson, Atty. Gen. of West Virginia, Philip J. Graziani, Deputy Atty. Gen., and C. Robert Sarber, Asst. Atty. Gen., for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Price d/b/a Howard Price & Co. v. State Road Commission of West Virginia, 86 S. Ct. 38.